DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 14 - 29 are allowed.
The following is an examiner’s statement of reasons for allowance:
Regarding claim 14, the prior art of record fails to disclose or reasonably suggest a light detecting device, as required by an instant claim as a whole.  Specifically, the prior art of record fails to disclose the limitations:
a gate electrode of a transfer transistor, wherein at least a part of the gate electrode of the transfer transistor is embedded in the semiconductor substrate and disposed between the first region and the second region of the floating diffusion region in the cross-sectional view,
wherein the gate electrode of the transfer transistor is entirely surrounded by the floating diffusion region in a plan view.

Specifically, while the prior art of record does disclose a floating diffusion region including a first region and a second region in a cross-sectional view (such as in Kim, et al., US 20150279899 A1), the prior art of record fails to disclose this arrangement when the transistor is either embedded in the substrate and/or entirely surrounded by the floating diffusion region in a plan view.  Instead, the prior art of record discloses a floating diffusion that is not entirely surrounded by the transfer gate in a plan view (such as in Watanabe, et al., US 20090303371 A1, Fig. 46) or shown with a transistor that is not embedded in the substrate in a cross-sectional view (such as in Tatani, et al., US 20110073923 A1, Fig. 2.)  Additionally, there does seem to be a way to reasonably combine these references without resorting to hindsight reasoning.  Accordingly, the claim is considered allowable.

Claims 28 and 29 are apparatus and manufacturing method variants of claim 14 and are similarly considered allowable.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Citation of Pertinent Art
	The prior art made of record is considered pertinent to the applicant’s disclosure, but is not relied upon as a reference for the preceding sections:
Shin (US 20120199882 A1) discloses an image sensor with an entirely surrounded floating diffusion.
Machida, et al. (US 20180124335 A1) discloses a solid-state image pickup device with a partially surrounded transfer gate.
Lee, et al. (US 20180190697 A1) discloses an image sensor with partially surrounded floating diffusions.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Dwight Alex C Tejano whose telephone number is (571)270-7200. The examiner can normally be reached M-F 10AM-6PM with alternate Fridays off.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Twyler Haskins can be reached on 571-272-7406. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Dwight Alex C. Tejano/
Examiner
Art Unit 2698



/TWYLER L HASKINS/Supervisory Patent Examiner, Art Unit 2698